On Petition For Rehearing
Per Curiam.
Petitioners, Amicus Curiae, Joe Hartman, Myrtle Hartman, and others, have filed a petition for rehearing and for modification of the opinion and decision of this court, heretofore entered on October 21, 1963. See: State v. Madison Circuit Court, Fiftieth Jud. Dist. (1963), 244 Ind. 612, 193 N. E. 2d 251. The petition asserts, first, that the court erred, in that it did not dismiss the action upon the motion of the original relator, Harry P. Blake, but continued the cause of action upon the intervening petitions of other relators. Secondly, petitioners assert that the opinion is in error, in that it holds that the ordinance is not unconstitutional upon its face; which ordinance expressly provides that farm land, used for agricultural purposes, shall be assessed accordingly;. as distinguished from urban property, and that the opinion erroneously cites the case of Welsh, etc. et al. v. Sells, etc. et al. (1963), 244 Ind. 423, 192 N. E. 2d 753, as authority for this proposition.
This court sustained petitioners’ motion “to Intervene as Amicus Curiae in Support of Respondent Herein and For the Purpose of Interposing Objections to the Petition to Intervene and Join as Relators in this Cause of Ralph C. Ambrose, Robert E. Hughes and Dorothy Gardner.”
*620Since the petitioners, by their own motion, .and by leave of the court, were merely permitted to “Intervene as Amicus Curiae,” they cannot except to the rulings of the court; nor can they file a. petition for rehearing. Vol. 1, I. L. E., pp. 468-470. Parker et al. v. The State ex rel. Powell (1893), 133 Ind. 178, 33 N. E. 119.
This court, on its own motion, in order to clarify a possible misconception regarding the opinion previously written herein, makes this further observation. The opinion affirms the right of the annexing city as a taxing authority to consider the agricultural use of the land for tax purposes, and cites the case of Welsh, etc. et al. v. Sells, supra, as supporting this fact. It is true that the tax involved in that case was hn excise tax, and the tax involved in the ordinance of annexation was a tax upon real estate. Nevertheless, the case cited was authority for the proposition which was under consideration.
The purpose for which land is used, whether ■ it • is outside a city or within its corporate limits, is a factor which should be considered in determining its taxable value. For this reason, we affirm our original position, that the ordinance of annexation was not invalid on its face.
The petition for rehearing is denied.
Note. — Reported in 193 N. E. 2d 2.51. Rehearing denied 195 N. E. 2d 354.